Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 15, the closest prior art, Nuria et al.1, discloses a terahertz (THz) measuring apparatus and method (Figure 1) for TOF measurements of test objects (abstract), comprising: providing a transmitting and receiving device (figure 1: “transceiver hybrid”) for emitting terahertz radiation along an optical axis and for receiving reflected terahertz radiation, proving a control and evaluation unit (implicit) for controlling the transmitting and receiving unit and evaluating measurement signals of the transmitting and receiving unit (chapter II: 3D target information can be acquired”), and providing the transmitting and receiving unit generating at least one measurement signal from the detection radiation reflected on the test object and emitting said measurement signal to the control and evaluation unit in order to determine at least one spatial property (abstract; chapter II: 3D target information can be acquired”).  While Nurai teaches away form a beam splitting device, HUBEI JIUZHIYANG (CN 103575654 A) discloses it is known in THz inspection to provide a beam splitting device (5) which splits a THz radiation from a THz source into two different partial axes (axis 5-11 and axis 5-6) for inspection of a sample, with the advantage of increased inspection throughput.  In light of the improved measurement efficiency provided by the beam splitter arrangement disclosed by Hubei, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Nuria.
The prior art fails to disclose or suggest, in combination with the other claimed elements or steps, providing a beam splitting means to split up the emitted THz radiation into at least a first and second detection beam along different first and second optical axes, and providing an evaluation unit for determining at least one layer thickness of a test object based on first and second measured THz sample signals.
The balance of claims are allowed based on dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 NURIA LLOMBART et al.: “Time-Delay Multiplexing of Two Beams in a Terahertz Imaging Radar”, IEEE Transactions on Microwave Theory and Techniques, Plenum, USA, Vol. 58, No. 7, 1 July 2010, pages 1999-2007, XP01131925, ISSN: 0018-9480.